Notice of Abandonment


1.	In response to a telephonic inquiry the applicant’s representative informed the examiner that no response to the Office Action mailed 14 MAY 2020 had been filed.   	


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen,  can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Before faxing any papers,  please inform the examiner to avoid lost papers. Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 

/ETHAN C WHISENANT/
Primary Examiner, Art Unit 1634                                                                                                                                                                                              ethan.whisenant@uspto.gov